Title: To Benjamin Franklin from John Shaffer, 28 February 1784
From: Shaffer, John
To: Franklin, Benjamin


          
            
              Sir
              ce 28 fr. 84./
            
            This moment I have Obtained the Expetion of the Arrest of Parlement Rendered in my feavour, wich will Prove to you my inosance and the Cruel Maner in wich I have bean Treated, Theirefore I hope you will be Kind Enough to Comunicate The inclosed arrest, to all my Countryman before my Departure and ingage them to assist me, So that I may Return to my Native Country Decently, Mr Beaumont will inform you of my intentions,
            I have the honour to be with Respect your Exelencys Most Obedent & Very humble servant
            
              J. Schaffer
            
          
          
            I Expect to leave Paris in a few days for Philadelpha
          
        